Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and in further view of Yamada (US Pub: 2018/0015755).
Regarding claim 1, Kim et al teaches: A mobile communication apparatus comprising: a wireless communication interface configured to perform wireless communication in accordance with a Bluetooth standard [p0218-p0220]; a memory device that stores a program [p0225]; and one or more processors that execute the program to [p0225]: transmit a login request to an apparatus that has transmitted a beacon signal having field intensity corresponding to a state that the mobile communication apparatus is held over a proximity target based on the wireless communication interface having received the beacon signal [p0145].
In Kim et al’s teaching when the mobile device is within beacon field intensity range, an authentication request is sent from the apparatus/printer to the mobile device.  
Therefore, the combined teaching of the two would have made initiating authentication request to a MFP upon a mobile device within Bluetooth communication signal range obvious to a skilled in the art for establishing NFC communication more efficiently. 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada further teaches: The mobile communication apparatus according to claim 1, wherein the state that the mobile communication apparatus is held over the proximity target is a state that a distance between the mobile communication apparatus and the proximity target is within a predetermined distance [p0343]. 	Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Yamada further teaches: The mobile communication apparatus according to claim 2, wherein the predetermined distance is less than 0.1 m [p0343]. 	Regarding claim 4, the rationale applied to the rejection of claim 2 has been incorporated herein.  Yamada further teaches: The mobile communication apparatus Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al and Yamada further teach: The mobile communication apparatus according to claim 1, wherein the proximity target is a device port of the apparatus that has transmitted the beacon signal [Kim: p0022-p0024; Yamada: fig. 2: 213]. 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al and Yamada further teach: The mobile communication apparatus according to claim 1, wherein the apparatus that has transmitted the beacon signal is an image forming apparatus configured to form an image on a sheet [Kim: fig. 1: 100; Yamada: fig. 1A: 20]. 	Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The mobile communication apparatus according to claim 1, wherein the beacon signal includes identification information of the apparatus that has transmitted the beacon signal [p0023].

Claim 10 has been analyzed and rejected with regard to claim 1 and in accordance with Kim et al ‘s further teaching on: A non-transitory storage medium storing a program to cause one or more processors of a mobile communication [p0191].
Claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Yamada’s further teaching on the mobile communication apparatus in contact with a proximity target [p0343 (Coming in contact would fall into the range of short than 10cm.)]. 	Regarding claims 12-14, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 12-14 have been analyzed and rejected with regard to claims 5-7 respectively. 
4.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and Yamada (US Pub: 2018/0015755); and in further view of Liu et al (US Patent: 9,826,156). 	Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al in view of Yamada does not specify an angular sensor.  In the same field of endeavor, Liu et al teaches an angular sensor in the mobile device for predicting range between the sensor and an object based on a tilt angle: The mobile communication apparatus according to claim 1, further comprising: an angular sensor configured to output angular information about the mobile communication apparatus, .  

Regarding claim 15, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 8. 
5.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and Yamada (US Pub: 2018/0015755); and in further view of Furubayashi et al (US Pub: 2017/0142767). 	Regarding claim 9, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al in view of Yamada does not display ID of the apparatus that transmitted beacon signal having lower field intensity.  In the same field of endeavor, Furubayashi et al teaches: The mobile communication apparatus according to claim 1, further comprising a display that displays information, wherein the program causes the one or more processors to: cause the display to display identification .  
Kim et al in view of Yamada detects and differentiates proximity of various density thresholds for communicating different information; and Furubayashi et al displays a list of MFPs in the order of proximity to the mobile terminal/field intensity.  Therefore, given Furubayashi et al's displaying a list of printers with field densities of different threshold, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Furubayashi’s disclosure according to Kim’s area division based on field intensity to display printing apparatuses having various detected field intensity for monitoring purpose.
Regarding claim 16, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 9. 
Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674